Citation Nr: 1639893	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  05-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for rosacea.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1970 and from October 2002 to October 2003, and has additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in August 2004 and June 2016.  Jurisdiction over these matters currently lies with the RO in Montgomery, Alabama.

The Veteran requested and was scheduled for a hearing before a Decision Review Officer, but withdrew his request for such hearing in October 2007.

In September 2012, the Board remanded the matters of the Veteran's entitlement to an increased rating for rosacea and service connection for a right leg disorder for further evidentiary development.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the September 2012 remand is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The issues of the Veteran's entitlement to service connection for allergic rhinitis, thyroid cancer, and an acquired vision disorder were also previously on appeal and remanded by the Board in September 2012.  However, in a September 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for these disorders.  As this was a full grant of the benefits sought on appeal, these issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In August 2015, the Board denied the Veteran's claim for service connection for a right leg disorder, denied the Veteran's claim for an initial disability rating in excess of 10 percent for rosacea, and dismissed claims for an increased rating for PTSD and service connection for a heart disorder.  The Veteran appealed the August 2015 decision to the United States Court of Appeals for Veterans Claims (Court) with regard to the Board's denial of his claims for service connection for a right leg disorder and an increased rating for rosacea, and the parties filed a Joint Motion for Partial Remand (JMPR) in July 2016.  Thereafter, in July 2016, the Court issued an Order granting the JMPR and remanded the identified matters for action consistent with the terms of the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the July 2016 JMPR agreed that VA failed to make reasonable efforts to obtain pertinent private treatment records and failed to obtain an adequate medical opinion regarding the likely etiology of the Veteran's claimed right leg disorder, to include considering whether it was caused or aggravated by his service-connected thyroid cancer residuals.  In light of the foregoing, the Board finds that a remand is necessary to obtain relevant outstanding records, obtain a medical opinion, and readjudicate the claims on appeal.

The JMPR also indicates that a July 16, 2014, Statement in Support of Claim (VA Form 21-4138) was referenced in previous correspondence with the Veteran, but is not in the claims file.  As review of the record indicates that such a statement has been associated with the claims file, the Board finds that no further action is necessary in this regard.

Service Connection for a Right Leg Disorder and Increased Rating for Rosacea

The record shows that the Veteran has been treated by private physician Dr. Cox, but records of this treatment have not been associated with the claims file.  As these records may be relevant to the present claims, the Board finds that VA has the duty to make reasonable efforts to obtain these records on remand.  38 U.S.C.A. § 5103A(b) (West 2014).

In addition, with regard to the claim for service connection for a right leg disorder, the Board notes that a VA examiner suggested in March 2008 that the Veteran's right leg symptoms may be attributable to "malignancy of the thyroid," which is a condition for which the Veteran has service connection, and the examiner indicated that the Veteran had "[m]otor axonal loss greater than demyelinating neuropathy of moderate severity of unknown etiology, possibly related to recent malignancy."  To date, VA has not yet obtained a medical opinion to determine whether the claimed right leg disorder was caused or aggravated by service-connected residuals of thyroid cancer.  Such an opinion should be obtained on remand.  38 U.S.C.A. § 5103A(d).

Additionally, the record shows that the Veteran's last skin examination was provided in August 2014.  In December 2014, he asserted that his rosacea has worsened.  Thus, because the August 2014 VA examination may not accurately reflect the current severity of the Veteran's skin disability, the Board finds that another examination must be provided on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Service Connection for Bladder Cancer

The filing of a Notice of Disagreement (NOD) confers jurisdiction on the Board and the next step is for the AOJ to issue a statement of the case (SOC).  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  See 38 U.S.C.A. § 7105(a) (West 2014).  Here, in July 2016, the Veteran filed a timely NOD with the RO's June 2016 denial of his claim for service connection for bladder cancer.  To date, the RO has not issued an SOC with respect to this claim.  Thus, this issue is remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain records of his treatment by Dr. Cox.  In addition, obtain and associate with the claims file any outstanding VA treatment records.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Right Leg Disorder: After associating any records obtained by way of the above development, obtain an opinion regarding the likely etiology of the Veteran's claimed right leg disorder.  The claims file must be made available to, and reviewed by, the reviewing clinician.

   (a) First, identify any right leg disorders diagnosed since October 2003.  In doing so, state specifically whether the Veteran currently has or has had a diagnosis of venous insufficiency, varicose veins, lumbar radiculopathy, paralysis, neuropathy, or another right leg condition during the period on appeal from October 2003.
   
   (b)  Second, provide an opinion as to whether it is at least as likely as not that any identified right leg disorder had its onset during service.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that any identified right leg disorder was caused or aggravated by the Veteran's period of active service.  In doing so, please comment on records that show that the Veteran experienced right leg pain and swelling due to an in-service injury incurred during a November 2002 physical training test and the Veteran's December 2002 complaint of right leg tingling and swelling since running in a physical fitness test.
   
   (d) Fourth, provide an opinion as to whether it is at least as likely as not that any identified right leg disorder was caused by the Veteran's service-connected residuals of thyroid cancer, to include motor axonal loss.
   
   (e) Fifth, provide an opinion as to whether it is at least as likely as not that any identified right leg disorder was aggravated by the Veteran's service-connected residuals of thyroid cancer, to include motor axonal loss.  If aggravation is found, the clinician must provide a baseline level of severity of the right leg disorder prior to aggravation by residuals of thyroid cancer.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the reviewing clinician should clearly and specifically so state in the examination report, and explain why that is so.

3.  Rosacea: Next, schedule the Veteran for a VA skin examination to determine the current severity of his service-connected rosacea.  The claims file, and any newly associated evidence, must be made available to and reviewed by the examiner and the examiner should annotate the report as to whether the claims file was reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  The examiner should fully explain any opinion stated.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's rosacea, including the percentage of his entire body affected by this disorder in addition to the percentage of the exposed body areas affected.  The examiner must also indicate whether treatment has included systemic therapy such as corticosteroids or other immunosuppressive drugs and, if so, the total duration of such treatment in the past 12-month period.

If the rosacea has caused any disfigurement or scars, the examiner should discuss whether any scars are nonlinear, deep, superficial, unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated, and whether they result in any disfigurement or deformity.  Color photographs should be taken and included in the examination report.

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Statement of the Case or Supplemental Statement of the Case, as appropriate.  Advise the Veteran of the time period in which to perfect his appeal and allow an appropriate period of time for response.  If the Veteran perfects his appeal of this issue in a timely fashion, return these matters issue to the Board for their review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




